—Appeal from judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered November 22, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, three counts of reckless endangerment in the first degree, and criminal possession of a weapon in the fourth degree, and sentencing her, as a second felony offender, to a term of 121/2 to 25 years, three terms of 31/2 to 7 years and a definite term of 1 year, respectively, with the sentence on the manslaughter conviction and the sentences on two of the reckless endangerment convictions to run concurrently and the sentence on the other reckless endangerment conviction and the sentence on the weapon possession conviction to run consecutively to one another and to the other sentences, held in abeyance, and the matter remitted to Supreme Court, Bronx County, for purposes of conducting a reconstruction hearing in accordance with the decision herein.
We find that the record is ambiguous as to whether defendant was present at one robing room conference during which prospective jurors were asked about media coverage and their ability to be impartial (see, People v Sloan, 79 NY2d 386, 391-392). We therefore remit the matter to the Supreme Court to hold a reconstruction hearing and to make findings of fact as to what transpired (see, People v Odiat, 82 NY2d 872). Concur— Murphy, P. J., Sullivan, Rubin and Andrias, JJ.